Title: From George Washington to Joshua Lewis, 24 October 1757
From: Washington, George
To: Lewis, Joshua



Sir
[c.24 October 1757]

I am strongly importun’d by Capn Swearengen to place a small Command at Strouds Fort if you think it for the Interest of the Service & can possibly spare the Men yr complying Wt. these requests will be agreeable to me I’m still off opinion that Dividg yr Command into small Parties will be better than Keepg any No. of them together—I send you this Inclos’d to Cap⟨n⟩ Swearengen who I have Directed to consult wt. you on the Subject.
